


PULTEGROUP, INC.
PERFORMANCE SHARE AWARD AGREEMENT


PulteGroup, Inc., a Michigan corporation (the “Company”), hereby grants to
___________________ (the “Holder”) as of December 5, 2011 (the “Grant Date”) a
performance share award (the “Award”) representing the right to receive 100,000
shares of common stock, $.01 par value, of the Company (the “Shares”), subject
to adjustment as provided herein and in the Pulte Homes, Inc. 2004 Stock
Incentive Plan, as amended (the “Plan”). The Award is subject to the
restrictions, terms and conditions set forth below and in the Plan. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan.
1.    Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder shall accept this Agreement by executing it in the space
provided below and returning such original execution copy to the Company.
2.    Rights as a Shareholder.
(a)    The Holder shall not be entitled to any privileges of ownership with
respect to the Shares subject to the Award unless and until, and only to the
extent, such shares are earned pursuant to Exhibit A attached hereto and become
vested pursuant to Section 3 hereof and the Holder becomes a shareholder of
record with respect to such shares.
(b)    As of each date on which the Company pays a cash dividend to record
owners of Shares (a “Dividend Date”), then the number of Shares subject to the
Award shall increase by (i) the product of the total number of Shares subject to
the Award immediately prior to such Dividend Date multiplied by the dollar
amount of the cash dividend paid per Share by the Company on such Dividend Date,
divided by (ii) the Fair Market Value of a Share on such Dividend Date. Any such
additional Shares shall be subject to the same vesting conditions and payment
terms set forth herein as the shares to which they relate.
3.    Vesting.
(a)    Performance-Based Vesting Conditions. Except as otherwise provided in
this Section 3, the Holder shall be eligible to receive the number of Shares
determined pursuant to Exhibit A only if the Holder is employed on the second
anniversary of the Grant Date and remains continuously employed by the Company
from such second anniversary through the date on which the Shares subject to the
Award are distributed pursuant to Section 4 of this Agreement. Except as
otherwise provided in this Section 3, the number of Shares to which the Holder
is entitled shall be distributed no later than the March 15th occurring
immediately after the last day of the year in which the applicable Performance
Period ends (as defined in Exhibit A); provided, however, any Shares payable
upon the satisfaction of any or all of the Performance Measures set forth on
Exhibit A on or prior to the second anniversary of the Grant Date, shall be
distributed to the Holder no earlier than the second anniversary of the Grant
Date and no later than the March 15th of the year following the second
anniversary of the Grant Date.
(b)    Termination by Reason of Death or Disability. In the event the employment
of the Holder is terminated by reason of the Holder’s death or Disability prior
to the fifth anniversary of the Grant Date, then the Holder shall be entitled to
a pro-rata portion of the total number of Shares that vest upon satisfaction of
the Performance Measures set forth in Exhibit A during such five-year period,

1

--------------------------------------------------------------------------------




regardless of whether such Performance Measures were satisfied before or after
the Holder’s termination by reason of death or Disability . In such case, the
Holder shall be entitled to the number of Shares that vest based on actual
performance during each applicable Performance Period multiplied by a fraction,
the numerator of which shall equal the number of days such Holder was employed
during the applicable Performance Period and the denominator of which shall
equal the total number of days in the applicable Performance Period. The number
of Shares to which the Holder is entitled pursuant to this Section 3(b) shall be
distributed to the Holder (or the Holder’s beneficiary, if applicable) in
accordance with Section 4 of this Agreement and no later than the March 15th
occurring immediately after the year in which the applicable Performance Period
ends; provided, however, that undistributed Shares that vested prior to the
Holder’s death or termination by reason of Disability shall be distributed no
later than the March 15th immediately following the calendar year in which the
Holder dies or terminates due to Disability, if earlier.
(c)    Termination by Reason of Involuntary Termination of Employment by the
Company without Cause. In the event the employment of the Holder is terminated
by reason of involuntary termination of employment by the Company without Cause
(as defined below) on or prior to the two-year anniversary of the Grant Date,
then the Holder shall be entitled to the number of Shares calculated based on
actual performance through the date of termination. The number of Shares that
vest pursuant to the preceding sentence shall be distributed in accordance with
Section 4 no later than the March 15th occurring immediately after the year in
which the Holder’s employment terminates due to an involuntary termination of
employment by the Company without Cause. Except as provided for in Section 3(e),
in the event the employment of the Holder is terminated by reason of involuntary
termination of employment by the Company without Cause following the two-year
anniversary of the Grant Date and the Company achieves any of the Performance
Measures set forth in Exhibit A during the 12-month period following such
termination of employment, the Holder shall receive a pro-rata portion of any
Shares that vest based on the satisfaction of such Performance Measures during
such 12-month period, with such pro-rata portion equal to the number of Shares
that vest based on actual performance during such 12-month period multiplied by
a fraction, the numerator of which shall equal the number of days such Holder
was employed during the Performance Period and the denominator of which shall
equal the number of days in the Performance Period. The number of Shares that
vest pursuant to the preceding sentence shall be distributed to the Holder in
accordance with Section 4 and no later than the March 15th occurring immediately
after the year in which the applicable Performance Period ends. The Holder shall
forfeit the Shares subject to the Award to the extent such Shares do not vest in
accordance with this Section 3(c) or Section 3(e) and were not previously
distributed to the Holder in accordance with this Agreement.
(d)    Termination for any Other Reason. In the event the employment of the
Holder is terminated for any reason other than the Holder’s death or Disability
or the Company’s involuntary termination of the Holder’s employment without
Cause prior to the date on which the Award is distributed pursuant to Section 4,
then the Award shall be immediately forfeited by the Holder upon such
termination of employment; provided, however, that the Committee may exercise
its discretion to vest a portion of or the entire Award upon the Holder’s
retirement (as determined by the Committee in its sole and absolute discretion).
(e)    Change in Control.
(i)    In the event that the Holder’s employment is terminated by reason of
death or Disability or involuntarily terminated by the Company without Cause and
a Change in Control occurs

2

--------------------------------------------------------------------------------




prior to (1) the effective date of the Holder’s termination and (2) the fifth
anniversary of the Grant Date, the Holder shall be entitled to the full number
of Shares subject to the Award, regardless of whether the applicable Performance
Measures have been satisfied. Any undistributed vested Shares and any Shares
that vest pursuant to this Section 3(e)(i) shall be distributed in accordance
with Section 4 as soon as practicable after the Holder’s termination but no
later than March 15th of the year following the year in which such termination
of employment occurs.
(ii)    In the event that (1) the Holder remains continuously employed by the
Company through the fifth anniversary of the Grant Date, (2) any or all of the
Performance Measures set forth in Exhibit A have not been satisfied as of such
date and (3) a Change in Control occurs at any time during such five-year
period, the Holder shall be entitled to the full number of Shares subject to the
Award, regardless of whether the applicable Performance Measures have been
satisfied. Any Shares that vest pursuant to this Section 3(e)(ii) shall be
distributed in accordance with Section 4 as soon as practicable after the fifth
anniversary of the Grant Date but no later than March 15th of the year following
the fifth anniversary of the Grant Date.
(iii)    Notwithstanding anything to the contrary in this Section 3(e), the
Shares shall be distributed in accordance with Section 3(a) and Section 4 in the
event that the applicable Performance Measures are satisfied at any time.
(f)    Definitions.
(i)    As used herein, “Cause” shall mean a determination by the Company that
the Holder has (i) willfully and continuously failed to substantially perform
the duties assigned by the Company or a Subsidiary with which the Holder is
employed (other than a failure resulting from the Holder’s Disability),
(ii) willfully engaged in conduct which is demonstrably injurious to the Company
or any Subsidiary, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Company, does not conform to the standard of the
Company’s executives or employees, or (iii) engaged in any act of dishonesty,
the commission of a felony or a significant violation of any statutory or common
law duty of loyalty to the Company or any Subsidiary.
(ii)    As used herein, “Disability” shall mean the inability of the Holder, due
to a physical or mental incapacity, to perform the essential functions of the
Holder’s position required of the Holder for a continuous period of 120 days or
any 180 days within any 12-month period. In the event of any dispute regarding
the existence of the Holder’s Disability hereunder, the matter shall be resolved
by the determination of a physician selected by the Committee and reasonably
acceptable to the Holder. The Holder shall submit to appropriate medical
examinations for purposes of such determination.
4.    Distribution of Shares. As soon as reasonably practicable following the
vesting of the Award pursuant to Section 3, the Company shall issue or transfer
to the Holder the number of Shares determined pursuant to Exhibit A.
Notwithstanding any other provision in the Agreement to the contrary, the
Company shall not issue or transfer any Shares subject to the Award, unless and
until the Committee has certified that the applicable Performance Measures have
been satisfied, which certification shall occur within 60 days following the
last day of the applicable Performance Period. The Company may effect such
transfer either by the delivery of one or more certificates of Shares to the
Holder or by an appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, and in either case by issuing such
Shares in the Holder’s name or in such other name as is acceptable to the
Company

3

--------------------------------------------------------------------------------




and designated in writing by the Holder. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery,
except as otherwise provided in Section 5.3. Any fraction of a Share shall be
disregarded and the Company shall pay to the Holder at the same time that the
Shares are distributed to the Holder an amount in cash determined by multiplying
(i) the fraction of such Share by (ii) the Fair Market Value of a Share on the
last day of the applicable Performance Period.
5.    Additional Terms and Conditions of Award.
5.1.    Nontransferability of Award. Prior to the settlement of the Award, the
Shares subject to the Award may not be transferred by the Holder other than by
will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.
5.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any Shares acquired upon the settlement of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such Shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any Shares hereunder or (y) is true
and correct as of the date of any sale of any such Shares, as applicable. As a
further condition precedent to the delivery to the Holder of any Shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Shares and, in connection therewith, shall execute any documents which the
Board or the Committee shall in its sole discretion deem necessary or advisable.
5.3.    Withholding Taxes.
(a)    As a condition precedent to the delivery to the Holder of any Shares
subject to the Award, the Holder shall, upon request by the Company, pay to the
Company such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If the Holder shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to the
Holder or withhold Shares.
(b)    The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company pursuant to Section 5.3(a), (2) delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of Shares
having a Fair Market Value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, (3) authorizing the Company to withhold from the
Shares otherwise to be delivered to the Holder pursuant to the Award, a number
of whole Shares having a Fair Market Value, determined as of the Tax Date, equal
to the Required Tax Payments, or (4) any combination of (1), (2) and (3). Shares
to be delivered or

4

--------------------------------------------------------------------------------




withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a Share which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder. No Shares shall be delivered until the
Required Tax Payments have been satisfied in full.
5.4.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the Shares subject to the
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
such Shares, the Shares subject to the Award shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval.
5.5.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continued employment by the Company or a Subsidiary.
5.6.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.
5.7.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. The
Holder hereby acknowledges receipt of a copy of the Plan.
6.    Miscellaneous Provisions.
6.1.    Employment by Subsidiary. References in this Agreement to employment by
the Company shall also mean employment by a Subsidiary.
6.2.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
6.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to PulteGroup, Inc., 100 Bloomfield
Hills Parkway, Suite 300, Bloomfield Hills, Michigan 48304, Attention: Senior
Vice President and General Counsel and if to the Holder, to the last known
mailing address of the Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement shall
be made in writing either (a) by personal delivery, (b) by facsimile with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile transmission, upon receipt by the party entitled thereto if by express
courier service, or five days after the date mailed if by United States mails;
provided, however, that if a notice, request or other communication is not
received during regular business hours, it shall be deemed to be received on the
next succeeding business day of the Company.
6.4.    Governing Law. This Agreement, the Award and all determinations made and
actions taken

5

--------------------------------------------------------------------------------




pursuant hereto and thereto, to the extent not otherwise governed by the laws of
the United States, shall be governed by the laws of the State of Michigan and
construed in accordance therewith without giving effect to conflicts of laws
principles.
6.5    Section 409A. The Agreement is intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and shall be interpreted and construed consistently with such
intent; provided, however, that in no event shall the Company or any of its
directors, officers, employees or advisors be responsible for any such
additional tax, interest or related tax penalties that may be imposed under
Section 409A of the Code. Notwithstanding any other provision in the Agreement
or Plan, if the Holder is a “specified employee,” as defined in Section 409A of
the Code, as of the date of the Holder’s “separation from service,” as defined
in Section 409A of the Code, then to the extent any amount payable to the Holder
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon the Holder’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of the Holder’s separation from
service, such payment shall be delayed until the earlier to occur of (a) the
first business day following the six-month anniversary of the separation from
service and (b) the date of the Holder’s death.
6.6.    Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.7.    Entire Understanding. This Agreement and the Plan contain the entire
understanding of the parties hereto with respect to the subject matter of the
Agreement and supersedes all prior agreements, written or oral, with respect
thereto.
6.8.    Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, the Agreement
shall be brought against the parties, as the sole and exclusive forum, in the
courts of the State of Michigan in the County of Oakland, or in the United
States District Court for the Eastern District of Michigan, Southern Division,
and each party consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.
6.9    Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than six (6) months after the date of the
employment action that is the subject of the action, claim or lawsuit. The
Holder voluntarily waives any statute of limitations to the contrary.


*    *    *



6

--------------------------------------------------------------------------------






PULTEGROUP, INC.




By:__________________________________
Name:
Title:


Accepted this ___ day of January, 2012




______________________________
    



7

--------------------------------------------------------------------------------






Performance Share Award
Exhibit A – Performance Measures
Subject to the terms and conditions of the Agreement, each tranche of Shares
shall vest as described in this Exhibit A based upon the level of performance
achieved over the Performance Period. Each tranche of Shares shall vest
independently of the other tranches of Shares. The Committee shall have the sole
and absolute discretion to determine the Company’s achievement of the
Performance Measures and such determination shall be final and binding upon the
Holder and his or her beneficiaries.
(performance measures for each participant on file)





A-1